Citation Nr: 1144996	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) including due to military sexual trauma (MST), adjustment disorder, depression and sleep disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1976.  He also had service with the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of the hearing is of record.  

In June 2011, the Veteran submitted VA treatment records directly for the Board's consideration.  The Veteran's representative supplied a waiver of his right to have this evidence initially considered by the RO along with these records.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim should be construed based on the reasonable expectations of a non-expert claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  

Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an acquired psychiatric disorder, to include PTSD due to MST, adjustment disorder, depression and sleep disorder.  

The Board notes that the Veteran filed a VA Form 21-526, Veteran's Application for Compensation or Pension, received in April 2010, for entitlement to service connection for bipolar disorder and for panic disorder.  These claims were subsequently denied in an unappealed October 2010 RO rating decision.  As such, adjudication of this appeal excludes these claimed disabilities at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, as the result of a sexual assault that occurred while he served on active duty.  He asserts that while in basic combat training he was subjected to abuse, to include being called racial slurs by his drill sergeant, having his glasses intentionally broken by his drill sergeant, and being physically attacked by his drill sergeant.  Specifically, the Veteran describes an incident that he claims occurred in 1974 when he was dragged from his tent by his drill sergeant and three other trainees into the woods, where he was raped, beaten, and threatened with death if he told anyone what happened.  He has also listed witnessing an enlisted person get struck by an 18 wheeler, and retrieving body parts after a helicopter crash in Germany as stressor incidents that have contributed to his PTSD.  Notably, throughout the record he has denied any combat exposure.  

Yet, the Board finds that additional evidentiary development of the Veteran's claim for service connection for an acquired psychiatric disorder is required prior to issuance of a decision on the merits.  

In a statement by the Veteran, received in March 2006, he reported that he only first remembered undergoing MST in February 2006, more than 30 years after the incident purportedly occurred.  He claims that he was watching a movie that included a rape scene, which triggered the memory of his own in-service assault.  
Lay statements from the Veteran's siblings, received in September 2007, identify changes in behavior in the Veteran after his discharge from service, including observations of him being physically and mentally violent and abusive to people who came in contact with him.  These statements indicate that the Veteran came from a close-knit family, and was a proud, strong, and compassionate person prior to entering service, but that he became unstable and suicidal as a result of the assault.  Both siblings noted that the Veteran only recently informed them that he was the victim of a MST.  

If a PTSD claim is based on MST or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Where a stressor involves a personal assault, VA has certain additional notice and development duties to the claimant.  While there is indication that the RO provided the Veteran with a PTSD stressor questionnaire, there is no basis to determine whether that document included mention of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5).  Consequently, the Veteran must be advised of these provisions.  See Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006); see also Gallegos  v. Peake, 22 Vet. App. 329, 336 (2008) (noting that VA's notice must advise that "evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor," and must allow the veteran the opportunity to furnish such evidence or advise VA of potential sources).  

The Veteran asserts that in service he had two Article 15 proceedings commenced against him and was treated for substance abuse, which he believes is evidence of behavior changes following the claimed assault that may corroborate his account of the stressor incident.  

In conjunction with the appeal, the Veteran underwent a VA psychiatric examination in November 2007 to ascertain the nature and etiology of his claimed psychopathology, to include PTSD based on MST that allegedly took place in 1974.  The examiner noted that there is no direct evidence of the assault in the record, but indicated that the Veteran was disciplined in 1976 for disobedience and for failure to report for duty.  The examiner also noted the service records show that the Veteran was twice demoted, and that he had accrued 20 unexcused absences within a one-year period of time.  The Veteran reported a number of stressors and traumas occurring prior to and after the military, including sexual abuse, physical abuse, death of family members, being victimized by crime, divorce, and emotional and verbal abuse.  Specifically, he gave a pre-military history of being abused by both parents who the Veteran described as manic depressive drug and alcohol addicts, being sexually molested by a babysitter from age 9 or 10 to age 12 or 13, growing up in a rough neighborhood with some gang activity, and being abused in school for being the first African American student to be integrated into an all-white school.  

On PTSD assessment, the examiner observed that the Veteran meets criterion A of the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), based on his traumatic and abusive childhood.  The examiner diagnosed the Veteran with mild to moderate PTSD.  The examiner noted that, with regard to his report of MST, the Veteran appeared to be generally and genuinely convinced that his memories actually occurred in reality.  The examiner opined that, while the Veteran believed that his memories were true and accurate, and the examiner believed that he was genuine in his reporting of memories and symptoms, research shows that it is possible for false memories to occur.  The examiner noted that the Veteran's case is the sort of which it is very difficult to verify that events actually occurred without external collaboration or documentation.  

The examiner concluded that, given the Veteran's long history of trauma and drug abuse, the likelihood that his memories actually occurred is somewhere around 40 percent, which the examiner acknowledged was a gross approximation.  The examiner emphasized that there was no way to absolutely state whether these alleged events did occur without corroborating evidence, and indicated that if the events actually did occur, it would not be a surprise.  However, the examiner held that, likewise, it would not be a surprise if the events represented a false memory syndrome, as both explanations were in the realm of possibility.  The examiner opined that it was not clear whether the Veteran's memory of MST is the source of his PTSD symptoms as he clearly had other traumatic events that occurred in his life and it is highly likely that those other events significantly contributed to his PTSD symptoms and may completely explain them.  

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) and further development necessary pursuant to 38 C.F.R. § 3.304(f)(5), the Veteran should be afforded another VA examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD and non-PTSD.  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file any outstanding VA records.  The claims file currently includes VA treatment records dated through 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  The RO should also inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.  

2.  The RO should take all indicated action to obtain copies of all outstanding VA treatment records dated from 2010 onward.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(e) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  After the development listed above has been completed, the RO should schedule the Veteran for a VA psychiatric to determine the etiology of any current psychiatric disorder.  

The entire claims file, to include a complete copy of this REMAND, must be provided to any specialist designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner must:

a) Offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on an in-service personal assault stressor.  In formulating the opinion, the VA examiner psychiatrist is asked to address whether the behavior changes, were indicative that a personal assault occurred.  
The requested opinion should take into consideration all relevant medical evidence following the incident, as well as the Veteran's own assertions pertaining to behavioral changes.  

b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disorder other than PTSD is due to service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.   

If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

4.  After the above development has been completed, VA must readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  They should then be given a reasonable time frame within which to respond.  Then, the case should be returned to the Board for further appellate review, if otherwise indicated.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


